Hayes, J.
(dissenting). I respectfully dissent and vote to affirm. In my view, Andrew Dukes and Lisa Stowe (defendants) met their initial burden on their cross motion for summary judgment dismissing the complaint against them by establishing that they had no prior knowledge of their dog’s vicious propensities, and plaintiff failed to raise a triable issue of fact (see Greiner v Beck, 284 AD2d 966). Defendants testified at their depositions that their dog would run toward only those pedestrians who were walking a dog, and plaintiff in this case was not walking a dog. In any event, the mere fact that defendants’ dog would run toward pedestrians is not by itself sufficient to establish that the dog had vicious propensities (see generally Fontanas v Wilson, 300 AD2d 808). Defendants’ dog was leashed and remained in defendants’ yard at all times, and defendants’ leashed dog never came in contact with plaintiff (cf. Marquardt v Milewski, 288 AD2d 928; Anderson v Carduner, 279 AD2d 369). Present — Green, J.P., Hurlbutt, Burns, Gorski and Hayes, JJ.